

Exhibit 10.2
Stock Transfer Agreement


Party A
The Information of the Transferor
Party B
The Information of the Transferee
Name of the Companies
Shandong Zhouyuan Seed and Nursery Co., Ltd.
Trading Symbol: SZSN.OB
Transferee
Jing Luo
Source of the Stock
Original issue
The ID No. of the Transferee
51011319640902082x
Mailing Address
238 Jiandong East St., Laizhou City, Shandong Province
Mailing Address
16 Tongzilin North St., Building 6, Unit 2 No. 3, Wuhou District, Chengdu City
Phone No. of Securities Department
0535-2212279
Zip Code and Phone No.
610041
15902845785
Transfer Price (in Renminbi)
100,000
The quantity of the shares
transferred (capitalized)
1,000,000 shares of common stock



I.
The Announcement of the parties:



1)
Party A guarantees Party B that all the certificates and materials are real and
valid.

2)
Party B guarantees the legality of the capital used to purchase the stocks.

3)
Party B abides related laws, rules, and regulations, and is willing to be bound
by all the terms of this agreement.

4)
Party B understands the risks involved in stock investment, and is willing to
bear the investment risks associated with the purchase of stocks.

5)
The board of directors permitted the issuance of SZSN.OB stocks not subject to
adjustment in the amount of 1,000,000 shares of common stock.

 
 
II.
Rights and Obligations:

 
1)
Party A issues 1,000,000 shares of common stock in SZSN.OB stocks not subject to
adjustment and transfers them to Party B.

2)
B agrees to purchase 1,000,000 shares of common stock in SZSN.OB not subject to
adjustment from Party A.

3)
Party A guarantees that the issuance procedure will be completed within 30
workdays after this agreement is executed., Party B shall pay Party A
Renminbi100,000 after the shares of common stock are issued and deposited the
payment in Party A’s account in Univest Securities, Inc. Party A guarantees that
the 1,000,000 shares of common stock issued to Party B complies to the laws and
regulations of SEC and has been duly filed with SEC, that the official website
of SEC will record the name of Party B, and that the stocks will subject to US
laws and regulations.

4)
Party A guarantees that in the event of a reverse stock split, Party A will
issue additional shares to Party B to make up for the reduction in the number of
1,000,000 shares issued pursuant to this agreement as a result of the reverse
stock split, and issue such additional shares within 15 days of the reverse
stock split.

5)
This agreement is enclosed in duplicate, and is valid upon execution (seal).



Party A: Shandong Zhouyuan Seed and Nursery Co., Ltd.
Party B: Luo Jing
Representative: Wang Zhigang
Representative: Luo Jing
/s/ Wang Zhigang
/s/ Luo Jing
Signature and seal
Signature and seal

 

 
Certification signature and seal
 
 
The terms of this agreement shall be true and accurate, and the writing shall be
legible. Any alterations or erasures shall invalidate this agreement.


January 12, 2009

 
 

--------------------------------------------------------------------------------

 